Trippe, Judge.
1. ' One who contracts to get cross-ties, and does get them by the employment of other persons, .who do the work, does not have a laborer’s lien against the party for whom he is to furnish the ties, for the payment of the debt thereby created: See Wooten vs. Archer, 49 Georgia, 388, and Callahan vs. Savannah and Charleston Railroad, Ibid., 506. The principle decided in those cases control this.
2. If the defendant make an issue denying the existence of the lien, and the creditor wishes to recover for any part of the claim because that part of it does have the lien, he should show by proof for what portion of the work he is entitled to the lien, and the value of that portion.. This was not done-in this case. '
3. In a proceeding for the summary enforcement of a laborer’s lien, the plaintiff cannot amend- so as to change the case into an ordinary action of assumpsit, or complaint under the statutory form. The case of Dunning & Tuttle vs. Stovall, 30 Georgia, 444, is not a precedent for such an amendment. That was a regular action commenced by the usual petition and process, with the additional claim for the enforcement of the mechanic’s lien, and the amendment allowed was to strike out that part of the petition referring to the lien and to insert such allegations as were necessary to sustain the case against the trust property. It was a suit instituted in the superior court, with regular service, and there were all the pleadings necessary to amend by: See The Columbus Iron Works Company vs. Loudon, decided at the present term, and Parish vs. Murphy et al., 51 Georgia, 614. Here there are not such pleadings — there is no stock to graft upon. The law of amendment, liberal as it is, does not permit summary proceedings to enforce specific liens, which are governed by special regulations, to be changed into formal actions at law, which are controlled in their commencement and mode of bringing parties into court by totally different rules.
Judgment affirmed.